Hoar, J.
The court are of opinion that a toll-house of the defendant corporation within the county of Suffolk, at which tolls are collected and tickets sold by an agent of the corporation, and where workmen employed by the corporation are sometimes paid by the treasurer, is “ an established or usual place of busiress ” which the corporation “ has ” within the county; and tl at actions may therefore be brought by or against *97the corporation in that county, under the provisions of Gen. Sts. c. 123, § 5. The language of the corresponding provision of the Revised Statutes was “ any established or usual place of business.” Rev. Sts. c. 90, § 16. The commissioners on revision changed “any” to “an,” but did not intimate an intention thereby to make a change in the law. Report of Commissioners on Gen. Sts. c. 123, § 4.
The defendants ask us to construe the statute as if it had used the phrase “ the established or usual place of business,” or “ the principal place of business; ” but we do not understand this to be its meaning. In the case of a railroad, canal or turnpike company, exercising its franchise in more than one county, and transacting business in each of them, with a local establishment for business purposes, it would seem to be reasonable and proper that the corporation might sue and be sued where its operations were thus practically carried on. So in the case of a manufacturing company, which may have its treasurer’s office and hold its meetings in the city of Boston, and have its manufacturing establishment in another county; under this provision of the statute, it could sue and be sued in either place. This bridge company exercised its franchise within the county of Suffolk, and, having an office there at which a part of its business operations were carried on by a permanent agent, where contracts were made, it is probable that causes of action might there arise, which could most conveniently be tried in the same county. The statute is not intended to promote the convenience of the company only, but also of persons having claims against it. And we can have no doubt that wherever a plaintiff can find the corporation regularly carrying on any part of its business, there he may bring his suit against it.

Answer in abatement overruled.